DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1allowed over the prior art(s) of record.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 10 and 19, Kaestle discloses “A training method for object recognition, the training method comprising: providing at least one top-view training image; aligning a training object present in the training image along a pre-set direction; labelling at least one training object from the at least one training image using a pre-defined labelling scheme; extracting at least one feature vector for describing the content of the at least one labelled training object and at least one feature vector for describing at least one background scene; and training a classifier model based on the extracted feature vectors (Abstract).”  Kaestle further discloses “In this scheme the test window slides or is moved progressively (preferably pixel-step-wise or " pixel-by -pixel") over the test image in a line-by-line or row-by-row manner. Alternatively, the test window may slide in a rotational manner, e.g. around a reference point of the test images, e.g. a center of the image ("stepwise rotation"). For a further improved recognition rate, the test image and/or the RoI sample may be adjusted with respect to their brightness, contrast, saturation etc. ("normalization"). This may be performed in analogy to the training image, e.g. by using the same rules and parameters (par. 0052).”  Kaestle also discloses “Regarding the histogram of gradients method, FIG. 3 shows a side-view image 5 which is subdivided into or covered by 
In addition, Thomas discloses “Methods, apparatuses and systems directed to pattern learning, recognition, and metrology. In some particular implementations, the invention provides a flexible pattern recognition platform including pattern recognition engines that can be dynamically adjusted to implement specific pattern recognition configurations for individual pattern recognition applications (Abstract).”  Thomas also discloses “the new knowledge map is improved if the new knowledge elements are distributed more evenly throughout the aggregate region mapped by the previously learned knowledge elements. Other criteria may also be used to determine if the new knowledge map has been improved or optimized. Such criteria include but are not limited to: the distance among the new knowledge elements, the distance between the new knowledge elements and the previously learned knowledge elements, and the distance between the new knowledge elements and input vectors (par. 0166).”  However, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed dividing, by the processing circuitry, the image sample data set into image sample sub- blocks according to a quantity of the image samples in the image sample data set and a quantity of computing nodes of the distributed computing framework; and distributing, by the processing circuitry, the image sample sub-blocks to the computing nodes, wherein each of the computing nodes performs image recognition sample training based on the one of the image sample sub-blocks distributed to the respective computing node and obtains a training result corresponding to each image sample in the one of the image sample sub-blocks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983.  The examiner can normally be reached on Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649